We find no. statutory authority for the interposition of a demurrer to a petition in a special proceeding to vacate an assessment for a local improvement. The demurrer was equivalent to a preliminary objection taken to the consideration,of the petition on the merits. The order appealed from does riot determine the rights of- the parties, and while it is probably irregular, no substantial right of the appellant will be affected until the final order contemplated .in the statute* is made. We think section 1356 of the Code of Civil Procedure does not authorize an appeal from this order. The appeal is dismissed, without costs. Hirschberg, P. J., Woodward, Gaynor, Rich and Miller, JJ., concurred.

See, also, Laws of 1903, chap. 482.— [Rep.